DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,750,010 (hereinafter “Patent ’010”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent (i.e., the features of extracting a calling device telephone number from a received call message and querying a verification table for the calling device telephone number in each of the patented independent claims were removed.) (In re KARLSON (CCPA) 136 USPQ 184 (1963)). 
 	Regarding claim 1, note the patented claim 1 of Patent ‘010.
	Regarding claim 2, note the patented claim 2 of Patent ‘010.
	Regarding claim 3, note the patented claim 3 of Patent ‘010.
	Regarding claim 4, note the patented claim 4 of Patent ‘010.

	Regarding claim 6, note the patented claim 6 of Patent ‘010.
	Regarding claim 7, note the patented claim 7 of Patent ‘010.
	Regarding claim 8, note the patented claim 8 of Patent ‘010.
	Regarding claim 9, note the patented claim 9 of Patent ‘010.
	Regarding claim 10, note the patented claim 10 of Patent ‘010.
	Regarding claim 11, note the patented claim 11 of Patent ‘010.
	Regarding claim 12, note the patented claim 12 of Patent ‘010.
	Regarding claim 13, note the patented claim 13 of Patent ‘010.
	Regarding claim 14, note the patented claim 14 of Patent ‘010.
	Regarding claim 15, note the patented claim 15 of Patent ‘010.
	Regarding claim 16, note the patented claim 16 of Patent ‘010.
	Regarding claim 17, note the patented claim 17 of Patent ‘010.
	Regarding claim 18, note the patented claim 18 of Patent ‘010.
	Regarding claim 19, note the patented claim 19 of Patent ‘010.
	Regarding claim 20, note the patented claim 20 of Patent ‘010.
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Willrett (US 6,763,103) teaches a method and arrangement for network wide call trace in a telecommunications network comprising switching points, a central call trace server and a local intelligent call trace intelligent agents. Willrett further teaches that a 
	The pending claims 1-20 in this application were carefully reviewed and searched. Each of the independent claims 1, 8 and 15 recited in broader in scope than the claims of the Patent with the allowable subject matters as indicated in the parent application 16/732,279, now patented in the US Patent 10,750,010. Based on the Notice of allowability in the parent case, the prior art of record failed to clearly teach of fairly suggest a combination of features, particular in the bold and underlined portions, as recited in each of the independent claims 1, 8 and 15, which are repeatedly stated as followings: 
 	1. 	A method comprising: 
identifying a calling device telephone number of a call message and a corresponding service provider network identifier from a verification table; 
querying a mapping table for the service provider network identifier; and
identifying whether a match between the service provider network identifier and a service provider code exists as an entry in the mapping table.




8. 	An apparatus comprising: 
a processor configured to 
identify a calling device telephone number of a call message and a corresponding service provider network identifier from a verification table; 
query a mapping table for the service provider network identifier; and
identify whether a match between the service provider network identifier and a service provider code exists as an entry in the mapping table.

15.  	A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: 
identifying a calling device telephone number of a call message and a corresponding service provider network identifier from a verification table; querying a mapping table for the service provider network identifier; and identifying whether a match between the service provider network identifier and a service provider code exists as an entry in the mapping table.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: July 2021